DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious an integrated circuit device comprising: a frequency measurement circuit that includes: a resampler circuit coupled to the first input and to the second input and configured to provide an intermediate edge count signal based on the edge count signal and the second clock signal; and a differential circuit coupled to the resampler circuit and configured to provide an output signal representative of the first frequency divided by the second frequency based on a difference between the intermediate edge count signal at a first time and the intermediate edge count signal at a second time, along with all the other limitations as required by claim 1. 
The prior art of record fails to disclose or make obvious an integrated circuit device comprising: a frequency measurement circuit that includes: a first input coupled to the output of the counter circuit; a second input configured to receive a third clock signal; a first resampler circuit coupled to the first input of the frequency measurement circuit and to the second input of the frequency measurement circuit and configured to provide an intermediate edge count signal based on the edge count signal and the third clock signal; a second resampler circuit coupled to the set of outputs of the clock signal generator and to the second input of the frequency measurement circuit and configured to provide a second set of clock generation signals based on the first set of clock generation signals and the third clock signal; and a differential circuit coupled to the first resampler circuit and to the second resampler circuit and configured to provide an output signal representative of the second clock signal divided by the third clock signal based on the intermediate edge count signal and the second set of clock generation signals, along with all the other limitations as required by claim 12.
The prior art of record fails to disclose or make obvious a method comprising: resampling the edge count signal based on the second clock signal to produce an intermediate edge count signal; determining a difference between the intermediate edge count signal at a first time and the intermediate edge count signal at a second time; and determining a frequency of the first clock signal relative to the second clock signal based on the difference, along with all the other limitations as required by claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842